    UNITED STATES DISTRICT COURT                                                                  C/M
    EASTERN DISTRICT OF NEW YORK
    -----------------------------------------------------------   X
    RAISA COHEN,                                                  :
                                                                  :
                                          Plaintiff,              :      MEMORANDUM
                                                                  :      DECISION AND ORDER
                           - against -                            :
                                                                  :      19-cv-4728 (BMC) (VMS)
    EXIGER LLC,                                                   :
                                                                  :
                                         Defendant.               :
                                                                  :
    -----------------------------------------------------------   X

COGAN, District Judge.

           Plaintiff pro se brings this action against her employer 1 under the Americans with

Disabilities Act (“ADA”), the Equal Pay Act (“EPA”), and the Family and Medical Leave Act

(“FMLA”). Plaintiff paid the filing fee to commence this action. For the reasons stated below,

her ADA and EPA claims are dismissed as frivolous but her FMLA claim may proceed.

                                         SUMMARY OF COMPLAINT

           Plaintiff worked for defendant during the relevant time period. Plaintiff allegedly met

with a human resources representative about taking FMLA leave in connection with a medical

procedure. The human resources representative told plaintiff she needed to exhaust all of her

“PTO time,” i.e. her accrued leave time, before taking FMLA leave. Plaintiff then spoke with

the director of human resources, who did not provide plaintiff with the paperwork for taking

FMLA leave and denied plaintiff the option to take FMLA leave.

           Plaintiff also alleges that defendant hired her as an “executive assistant” but her letter of

employment described her position as “administrative assistant.” Defendant pays executive

assistants $6,000 more than administrative assistants. After she informed an employee of


1
    The complaint does not specify whether defendant is plaintiff’s current or prior employer.
defendant about this discrepancy, defendant provided plaintiff with backpay but did not adjust

her title or salary. Approximately a year later, defendant promoted plaintiff, leading to an

adjustment in her title and salary.

       Plaintiff claims that defendant violated the ADA by failing to accommodate an

unidentified disability and also violated the EPA. The Court liberally construes plaintiff as

bringing a claim for interference with her rights under the FMLA as well. Plaintiff requests

$100,000 in damages.

                                          DISCUSSION

       Pro se litigants' submissions are construed liberally. See Triestman v. Federal Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006). However, even if a plaintiff has paid the filing fee, a

court may dismiss the case if it determines that the action is frivolous. See Fitzgerald v. First

East Seventh Street Tenants Corp., 221 F.3d 362, 363-64 (2d Cir. 2000). An action is frivolous

if it is “based on an indisputably meritless legal theory” – that is, when it “lacks an arguable

basis in law, or a dispositive defense clearly exists on the face of the complaint.” Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 473 (2d Cir. 1998) (internal quotation marks and

citations omitted).

       “An employer may … violate the ADA by failing to provide a reasonable

accommodation.” McMillan v. City of New York, 711 F.3d 120, 125 (2d Cir. 2013). “A

plaintiff states a prima facie failure to accommodate claim by demonstrating that (1) plaintiff is a

person with a disability under the meaning of the ADA; (2) an employer covered by the statute

had notice of” the plaintiff’s ”disability; (3) with reasonable accommodation, plaintiff could

perform the essential functions of the job at issue; and (4) the employer has refused to make such

accommodations.” Id. at 125-26. Here, plaintiff has not even alleged that she has a disability, let




                                                  2
alone alleged facts showing that she meets any other element of a prima facie claim for failure to

provide a reasonable accommodation under the ADA. Thus, the ADA claim is dismissed.

         To state a prima facie claim under the EPA, “a plaintiff must demonstrate that i) the

employer pays different wages to employees of the opposite sex; ii) the employees perform equal

work on jobs requiring equal skill, effort, and responsibility; and iii) the jobs are performed

under similar working conditions.” Tomka v. Seiler Corp., 66 F.3d 1295, 1310 (2d Cir. 1995).

Plaintiff has not alleged any differences in the wages of defendant’s male and female employees

or alleged any other difference in defendant’s treatment of male and female employees. Rather,

plaintiff’s EPA claim seems to arise solely from her allegation that she received a different job

title and salary than she expected when defendant hired her. Her EPA claim is dismissed.

         However, plaintiff’s claim under the FMLA for interference may proceed. Liberally

construed, the complaint alleges that plaintiff was eligible to take FMLA leave and gave notice

of her intention to take FMLA leave to her employer, but her employer denied her the

opportunity to take FMLA leave. These allegations are sufficient for her to proceed with her

FMLA interference claim. See Graziadio v. Culinary Inst. of Am., 817 F.3d 415, 424 (2d Cir.

2016).

         If plaintiff would like to proceed with her ADA and EPA claims, then she may file an

amended complaint under Federal Rule of Civil Procedure 15(a). To proceed with her ADA

claim, plaintiff must allege facts showing that she had a disability, that defendant had notice of

this disability, and that defendant refused to make reasonable accommodations to plaintiff even

though plaintiff could have performed the essential functions of her job with these reasonable

accommodations. To proceed with the EPA claim, plaintiff must allege facts showing that

defendant paid different wages to male and female employees who performed equal work on




                                                  3
jobs performed under similar working conditions that require equal skill, effort, and

responsibility.

       The amended complaint would completely replace the original complaint and must set

forth a short and plain statement of the facts as if there had been no prior complaint. It therefore

must restate the FMLA claim although it may use the same allegations that plaintiff made in her

original complaint. If plaintiff does not file an amended complaint, then only her FMLA claim

will proceed.



                                         CONCLUSION

       Plaintiff’s ADA and EPA claims are dismissed with leave to amend but her FMLA claim

shall proceed whether she amends or not. In addition, plaintiff is advised that she must effect

service of the summons and either the original or amended complaint on defendant no later than

November 14, 2019 or the action will be dismissed without prejudice pursuant to Federal Rule of

Civil Procedure 4(m).

       Although plaintiff has paid the filing fee to commence this action, the Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken in good faith and

therefore in forma pauperis status is denied for purpose of an appeal. See Coppedge v. United

States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

                                              Digitally signed by Brian M.
                                              Cogan
                                              ______________________________________
                                                                 U.S.D.J.

Dated: Brooklyn, New York
       August 30, 2019




                                                 4
